Title: To Thomas Jefferson from James Lyle, 23 October 1795
From: Lyle, James
To: Jefferson, Thomas



Dear Sir
Manchester Octr. 23d. 1795

The 5th. of this month I received by an order from Mr. Christopher Clark the Attorney in Bedford, on Mr. Hart of Richmond, the sum of one hundred and twenty pounds which is to your credit with our Company. I believe he received it from Mr. Milner, one of your debtors.
Pray if it be not too troublesome inform me where we can find the papers relative to the suit Harding had against Edwd. Carter Alexr. McCaul &c. about the land which E. Carter sold to Stamps and which Harding recovered. Is the mortgage that Stamps made to Mr. McCaul in your possession, or where shall I find it? I observe by original papers, depositions &c. in the General Court that Copies of them all have been had from thence, I suppose the mortgage may be with them. You will oblige me much as well as Mr. Chas. Carter, for what information you can give concerning them. I am asham’d of presuming to give you this trouble but I hope you will excuse it, as Mr. McCaul and I are both concernd in the final event of that suit. I am with great Regard Dear Sir Your Mo hu st

James Lyle

